Citation Nr: 1047186	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  07-38 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for residuals 
of left knee surgery with degenerative joint disease. 

3.  Entitlement to a rating in excess of 10 percent for residuals 
of right knee surgery with degenerative joint disease. 

4.  Entitlement to a rating in excess of 10 percent for left foot 
plantar fasciitis, plantar wart and callus of the left fifth 
metatarsal joint. 

5.  Entitlement to a rating in excess of 10 percent for right 
foot heel spur and plantar fasciitis. 

6.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected disabilities 
(TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to September 
1974 and from February 2003 to March 2004. 
 
This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a February 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

In April 2010, the Veteran presented testimony before the 
undersigned in a travel board hearing.  A copy of the transcript 
has been associated with the claims folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.





REMAND

At his April 2010 hearing, the Veteran testified that that he had 
been seen at the VA Medical Center in the last six months for his 
psychiatric disability.  Review of the claims folder shows that 
the last VA treatment records  of record are dated in January 
2006 and were submitted in conjunction with the Veteran's Social 
Security Administration records.  Because VA is on notice that 
there are VA records that may be applicable to the Veteran's 
claims and because these records may be of use in deciding the 
claims, these records are relevant and must be obtained and 
associated with the claims file.  38 C.F.R. § 3.159(c)(2) (2010); 
Bell v. Derwinski, 2 Vet. App. 611 (1992).

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is deemed 
necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  See also Robinette 
v. Brown, 8 Vet. App. 69, 76 (1995).  

The Veteran asserts that he has PTSD due to service stressors.  
He specifically contends that he witnessed the death of a friend 
when a helicopter tire blew up in Iraq.  He also witnessed 
another person lose both of his arms during the same incident.  
The record shows that the Veteran currently has diagnoses of 
PTSD, anxiety, and depression.  Therefore, the Board finds that 
an examination and medical opinion would be helpful in 
determining the nature and etiology of any and all psychiatric 
disorders.

While the Veteran was afforded an examination for his service-
connected knee and foot disability claims in August 2005 and 
January 2006, his testimony at his April 2010  appears to 
indicate that his symptoms have worsened (e.g. he now complains 
of constant swelling and indicates that he requires corrective 
shoes).  The United States Court of Appeals for Veterans Claims 
Court (Court) has held that, where entitlement to compensation 
has already been established, and an increase in the disability 
rating is at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  As the 
current level of disability is at issue, contemporaneous 
examinations of the Veteran's service-connected bilateral feet 
and knee disabilities are necessary to accurately assess his 
disability picture.

Finally, with regard to the Veteran's claim of entitlement to a 
TDIU rating, the Board finds that this claim is inextricably 
intertwined with the Veteran's pending claims as the resolution 
of those claims might have bearing upon the claim for a TDIU 
rating.  The appropriate remedy where a pending claim is 
inextricably intertwined with the claim currently on appeal is to 
defer adjudication of the claim on appeal pending the 
adjudication of the inextricably intertwined claim.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.	Obtain all outstanding records of 
evaluation and/or treatment of the Veteran 
from the VA Healthcare System.  All 
efforts to obtain these records must be 
documented in the claims folder.

2.	Schedule the Veteran for an examination to 
ascertain the nature and etiology of any 
current psychiatric disability, including 
specifically, an assessment as to whether 
any current disability is etiologically 
related to service.  The claims file and a 
copy of this Remand must be made available 
to and be reviewed by the examiner in 
conjunction with the examination.  The 
examination report must indicate that the 
claims file was reviewed in conjunction 
with the examination.  All psychological 
testing, to include the Miller Forensic 
Assessment of Symptoms Test, deemed 
necessary should be accomplished.

For each psychiatric disability found, the 
examiner should provide an opinion as to 
whether there is a 50 percent probability 
or greater that it is causally or 
etiologically related to the Veteran's 
period of active service, to include the 
Veteran's purported in-service stressor 
events, including but not limited to 
witnessing the death of a friend and the 
maiming of another when a helicopter tire 
exploded in Iraq.  The examiner must 
specifically determine whether the 
currently suffers from PTSD in accordance 
with DSM-IV and whether the claimed 
stressor is adequate to support such a 
diagnosis.  

The examiner should reconcile any opinion 
with any contradictory evidence of record.  
A complete rationale must be provided 
for all opinions rendered.  If the 
examiner cannot provide the requested 
opinion without resorting to speculation, 
he or she should expressly indicate this 
and provide a supporting rationale as to 
why an opinion cannot be made without 
resorting to speculation.  

3.	 Schedule the Veteran for a VA examination 
to determine the severity of his bilateral 
knee disability.  The claims file and a 
copy of this remand should be forwarded to 
the examiner for review.  A full history 
should be elicited from the Veteran during 
the course of the examination, the details 
of which should be included in the 
examination report.

All necessary testing should be carried 
out in conjunction with this examination, 
the results of which should be reported in 
detail.  Following examination, interview 
of the Veteran, and review of the claims 
file, the examiner should identify all 
current manifestations of the Veteran's 
knee disability.

The results of range of motion testing of 
the knees should be reported, and any 
excursion of motion accompanied by pain 
should be specifically identified. The 
examiner should identify any objective 
evidence of pain and assess the extent of 
any pain.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  To the extent possible, the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  Stated differently, the 
examiner should identify the point at 
which pain or any other factor limits 
motion.

The examiner should indicate whether there 
is clinical evidence of instability and if 
so, its severity.

The examiner should also offer an opinion 
regarding the impact of the disability on 
the Veteran's ability to work.

A complete rationale must be provided 
for all opinions rendered.  If the 
examiner cannot provide the requested 
opinion without resorting to speculation, 
he or she should expressly indicate this 
and provide a supporting rationale as to 
why an opinion cannot be made without 
resorting to speculation.  

4.	Schedule the Veteran for an examination to 
determine the current level of severity of 
his bilateral foot disability. The claims 
folder and a copy of this Remand must be 
made available to the examiner who should 
indicate on the examination report that 
(s)he has reviewed the folder in 
conjunction with the examination.  Any 
indicated studies should be performed.

All indicated studies, including X-ray and 
range of motion studies in degrees, should 
be performed.  Following examination, 
interview of the Veteran, and review of 
the claims file, the examiner should 
identify all current manifestations of the 
Veteran's foot disability.  


The results of range of motion testing 
should be reported, and any excursion of 
motion accompanied by pain should be 
specifically identified.  The examiner 
should identify any objective evidence of 
pain and assess the extent of any pain.  
The extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible, the functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  Stated differently, the 
examiner should identify the point at 
which pain or any other factor limits 
motion.

The examiner should also offer an opinion 
regarding the impact of the disability on 
the Veteran's ability to work.

A complete rationale must be provided 
for all opinions rendered.  If the 
examiner cannot provide the requested 
opinion without resorting to speculation, 
he or she should expressly indicate this 
and provide a supporting rationale as to 
why an opinion cannot be made without 
resorting to speculation.  

5.	Notify the Veteran that it is his 
responsibility to report for any VA 
examination scheduled, and to cooperate in 
the development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2010).  In the event that 
the Veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.  Copies of 
all documentation notifying the Veteran of 
any scheduled VA examination must be 
placed in the Veteran's claims file.

6.	Then, after ensuring any other necessary 
development has been completed, 
readjudicate the Veteran's claims.  If 
action remains adverse to the Veteran, 
provide him and his representative with a 
supplemental statement of the case and 
allow an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
D. MARTZ Ames
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


